                   Case 14-50031-BLS            Doc 113        Filed 12/18/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                                Chapter 11
    REVSTONE INDUSTRIES, LLC, et al.,1                                    Case No. 12-13262 (BLS)
                   Reorganized Debtors.                                   Jointly Administered
    FRED C. CARUSO, solely in his capacity as                             Adv. No. 14-50031 (BLS)
    the Revstone/Spara Litigation Trustee for the
    Revstone/Spara Litigation Trust,
                         Plaintiff,
           v.
    ASCALON ENTERPRISES, et al.,
                         Defendants.
    FRED C. CARUSO, solely in his capacity as                             Adv. No. 14-50033 (BLS)
    the Revstone/Spara Litigation Trustee for the
    Revstone/Spara Litigation Trust,
                         Plaintiff,
           v.
    GEORGE S. HOFMEISTER, et al.,
                         Defendants.
    FRED C. CARUSO, solely in his capacity as                             Adv. No. 14-50986 (BLS)
    the Revstone/Spara Litigation Trustee for the
    Revstone/Spara Litigation Trust,
                         Plaintiff,
           v.
    HOMER W. MCCLARTY, et al.,
                         Defendants.
    FRED C. CARUSO, solely in his capacity as                             Adv. No. 14-50983 (BLS)
    the Revstone/Spara Litigation Trustee for the
    Revstone/Spara Litigation Trust,
                         Plaintiff,
           v.
    DONALD B. LIFTON, et al,,
                         Defendants.




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification numbers are:
Revstone Industries, LLC (7222); Spara, LLC (6613); Greenwood Forgings, LLC (9285); and US Tool & Engineering,
LLC (6450). The location of the Debtors’ headquarters and the service address for each Debtor is: Revstone Industries,
LLC, et al., c/o Huron Consulting Group Inc., PO Box 1720, Birmingham, MI 48012, Attn: John C. DiDonato, Chief
Restructuring Officer.


DOCS_DE:232210.1
                   Case 14-50031-BLS           Doc 113       Filed 12/18/20        Page 2 of 3




    FRED C. CARUSO, solely in his capacity as                          Adv. No. 14-50985 (BLS)
    the Revstone/Spara Litigation Trustee for the
    Revstone/Spara Litigation Trust,
                         Plaintiff,
           v.
    REVSTONE CHINA BVI HOLDING, LTD., et al.,
                         Defendants.
    In re:                                                             Chapter 11
    TPOP, LLC,2                                                        Case No. 13-11831 (BLS)
                         Debtor.
    TPOP, LLC,                                                         Adv. No. 14-50032 (BLS)
                         Plaintiff,
           v.
    JPMORGAN CHASE BANK, N.A., et al.,
                         Defendants.

            CERTIFICATION OF COUNSEL REGARDING STIPULATION FOR
                  JUDGMENT AGAINST GEORGE S. HOFMEISTER

         The undersigned hereby certifies as follows:

                   1.     The Revstone/Spara Litigation Trust (the “Litigation Trust”), TPOP, LLC

(“TPOP”, together with the Litigation Trust, the “Plaintiffs”), and defendant George S. Hofmeister

(“Hofmeister”, collectively the “Parties”) have reached a settlement evidenced by the Settlement

Agreement (the “Settlement Agreement”) pursuant to which the Parties have agreed that judgment

(the “Judgment”) be entered in each of the above-captioned adversary proceedings (the “Adversary

Proceedings”) against Hofmeister and in favor of Plaintiffs, in the total principal amount of

$5,000,000.00 (“Principal Amount”) with respect to each Claim for Relief set forth in the

complaints filed in each of the Adversary Proceedings.

                   2.     Hofmeister has consented to entry of the Judgment by the Court and has

waived all rights to appeal or otherwise challenge entry of the Judgment.


2
  The Debtor in this chapter 11 case is TPOP, LLC f/k/a Metavation, LLC, and the last four digits of its federal tax
identification number are 5884. The location of the Debtor’s headquarters and the Debtor’s service address is TPOP,
LLC, c/o Huron Consulting Group Inc., 900 Wilshire Drive, Suite 270, Troy, MI 48084, Attn: John C. DiDonato,
Chief Restructuring Officer.

                                                         2
DOCS_DE:232210.1
                   Case 14-50031-BLS      Doc 113     Filed 12/18/20    Page 3 of 3




                   3.    The Plaintiffs and Hofmeister have entered into a Stipulation for Judgment

Against George S. Hofmeister (the “Stipulation”) which establishes the judgment amount against

Hofmeister. The Stipulation is attached hereto as Exhibit A.

                   4.    A proposed form of judgment is attached to the Stipulation.

                   5.    Accordingly, the Plaintiff respectfully requests that this Court enter the

Judgment.

Dated: December 18, 2020
                                       PACHULSKI STANG ZIEHL & JONES LLP

                                       /s/ Colin R. Robinson
                                       Laura Davis Jones (Bar No. 2436)
                                       Alan J. Kornfeld (CA Bar No. 130063)
                                       Colin R. Robinson (Bar No. 5524)
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, DE 19899-8705 (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile: (302) 652-4400
                                       Email: ljones@pszjlaw.com
                                               akornfeld@pszjlaw.com
                                               crobinson@pszjlaw.com


                                       Counsel to Plaintiffs




                                                  3
DOCS_DE:232210.1
